Citation Nr: 1816702	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-35 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to a compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1976 to July 1983, and from October 1985 to May 1997, including service in the Southwest Asia theater of operations from January 1991 to April 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in an October 2016 video conference hearing.   

In a November 2017 decisional letter, the Debt Management Center informed the Veteran of his indebtedness in the calculated amount of $11,126.36.  In December 2017, the Veteran submitted a timely VA Form 21-0958, Notice of Disagreement, with the November 2017 decisional letter.  The RO has not yet issued the Veteran a Statement of the Case (SOC).  This issue is referred to the RO for appropriate action.    

The issues of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  An unappealed November 2007 rating decision denied service connection for left ear hearing loss, based essentially on a finding that such disability did not occur in nor was caused by his service; the denial was continued in a July 2008 rating decision.  

2.  Evidence received since the July 2008 rating decision denying service connection for left ear hearing loss, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for left ear hearing loss, and raises a reasonable possibility of substantiating the claim.  

3.  The evidence is at least in equipoise that the Veteran has left ear hearing loss attributable to his military service.  


CONCLUSIONS OF LAW

1.  The November 2007 and July 2008 rating decisions denying the claim for service connection for left ear hearing loss is final.  38 U.S.C. § 7103 (2012); 38 C.F.R. § 3.104 (2017).  

2.  New and material evidence has been received to reopen the claim of service connection for left ear hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's left ear hearing loss was incurred in active military service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a November 2007 rating decision denied the Veteran's claim for service connection for left ear hearing loss, essentially based on a finding the disability was not related to service.  The denial was continued in a July 2008 rating decision.  The Veteran did not appeal the decisions.  Accordingly, the November 2007 and July 2008 rating decisions are final.  38 U.S.C. § 7105.  The instant claim for service connection for left ear hearing loss was received in April 2011.  

Since the November 2007 and July 2008 rating decisions, the Veteran has submitted additional evidence.  The evidence submitted includes the Veteran's testimony at the October 2016 video conference hearing that he was in field hospitals for almost 16 years and was on a field training exercise where a grenade simulator went off and blew out his right ear.  In addition, he testified he was stationed at a base where jet engines were run 24 hours per day, all week, and was stationed there for 8 weeks.  In addition, he stated that based on his own experience, jet engine noise exposure without proper hearing protection will rapidly deteriorate a person's hearing.  The evidence submitted also includes a November 2016 private treatment record noting that the Veteran's primary duties during active service were as a medic or nurse practitioner, and that he served primarily in the field units where he was exposed to heavy artillery fire.  It was opined that the audiometric testing results represented sensorineural hearing loss secondary to acoustic trauma.  Notably, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  Inasmuch as the evidence of record relates to an unestablished fact necessary to substantiate the Veteran's claim, new and material evidence has been received, and the claim for service connection for left ear hearing loss is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

An August 2011 VA examination report reflects a current diagnosis of left ear hearing loss.  See 38 C.F.R. § 3.385.  As such, the first element of service connection is satisfied.  

Turning to the second element of service connection, the Veteran asserts acoustic trauma from being in field hospitals for approximately 16 years, as well as jet engine, arms fire, and grenade acoustic trauma during service.  Inasmuch as the Veteran's DD Forms 214 reflect military occupational specialties of medical specialist and patient care specialist, as well as service in the Southwest Asia theater of operations, the Board finds no reason to question the veracity of the Veteran's competent and credible reports of in-service exposure to acoustic trauma.  See 38 U.S.C. § 1154(a).  Notably, the Veteran has already established service connection for right ear hearing loss and tinnitus.  See July 2008, April 2012 rating decisions.  Thus, an in-service injury is shown.  

As to the final service connection element, medical nexus, the evidence includes a February 1988 audiogram that noted the Veteran was routinely exposed to hazardous noise.  In addition, November 2016 private treatment record noted the Veteran's active service duties as a medic or nurse practitioner primarily in field units where he was exposed to heavy artillery fire, and found that audiometric testing represents hearing loss secondary to acoustic trauma.  The Board also notes that to the extent a March 2012 VA examination opinion provided that due to documented normal hearing thresholds in the left ear throughout military service and no significant decreases in the left ear throughout service, the left ear hearing loss was less likely as not related to military service.  The Board finds the opinion to of no probative value as the opinion was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  In this regard, a review of the Veteran's service treatment records shows that audiometric findings from February 1988 to February 1997 shows a significant threshold shift in the Veteran's left ear hearing.  Moreover, to the extent the Veteran is competent as a medical professional to opine as to the etiology of his left ear hearing loss, and the Board finds his statements of hearing loss since service to be credible, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left ear hearing loss is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for left ear hearing loss.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the claim for service connection for left ear hearing loss is reopened.  

Service connection for left ear hearing loss is granted.  


REMAND

Regarding the matter of entitlement to a compensable rating for bilateral hearing loss, at the October 2016 video conference hearing, the Veteran testified he had an upcoming November 2016 VA audiological examination; such examination report is not associated with the claims file.  Notably, the Veteran rejected waiver of initial RO consideration of the examination report.  Accordingly, as there appears to be outstanding evidence of record, and the Veteran has denied waiver of initial RO consideration, the new evidence is not subject to initial review by the Board without the Veteran having waived initial RO consideration.  

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file any outstanding VA treatment records, to include the identified November 2016 VA audiological examination report.  
2. Notify the Veteran that he may submit lay statements from himself and from other individuals of the nature and severity of his bilateral hearing loss, and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.  
3. Then readjudicate the Veteran's claim for a compensable rating for bilateral hearing loss, with consideration of all pertinent evidence.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


